ON MOTION FOR REHEARING OR TRANSFER TO THE SUPREME COURT
GREENE, Judge.
I would grant the motion to transfer to the Supreme Court, because of the general interest or importance of the issue involved, as is provided in Rule 83.02, V.A. M.R.
In my opinion, the majority opinion creates the criminal offense of transporting unauthorized controlled substances. The creation of criminal offenses is, and always has been, the prerogative of the legislature, and not the courts. The majority opinion holds that the language in § 195.025.1(1), RSMo 1986, that states no person shall transport, carry, or convey any controlled substance by means of any vessel, vehicle, or aircraft, with certain exceptions, is a criminal offense, punishable by imprisonment. If it was an offense in 1987, it still is, as the amendments made to Chapter 195 by the legislature in 1989 did not repeal § 195.025. I find no criminal penalty provision for the violation of § 195.025.1(1). It seems to me that if the legislature had intended transportation of unauthorized controlled substances to be a crime, they would have expressly declared it to be such in their 1989 amendments, as they did with other types of activity involving controlled substances that they wished to classify as criminal behavior.
The vehicle the majority opinion used to justify imposition of criminal penalties was § 195.200.1, RSMo 1986. That statute is no longer in existence. Even when it was, there was considerable doubt as to whether its language, when applied to § 195.025.1(1) created a criminal offense.
A defendant charged with a crime, here a felony, is to be given the benefit of every doubt in cases involving the question of whether certain activity is criminal behavior, and in case of doubt, the issue must be resolved in favor of the defendant. State v. Kayser, 552 S.W.2d 27, 29-30 (Mo.App.1977). In my opinion, the majority opinion does not do that.
I would grant the motion to transfer.